BARROW, Chief Justice.
I respectfully dissent. The opinion of the majority is contrary to the recent holding of the Supreme Court in Texas Employers’ Insurance Association v. Shannon, 462 S.W.2d 559 (Tex.1970). There, as in this case, plaintiff was found to have been totally and permanently disabled after a general injury. The jury found, as in this case, that there was no other workman of the same class as plaintiff who had worked substantially the whole of the year in the area, and that a fair and just wage rate would be a sum substantially above the amount required for maximum weekly benefits under the Workmen’s Compensation Act ($153.00 per week). The Supreme Court held that the cause must be reversed because plaintiff had failed to establish his wage rate as required by Article 8309, Section 1, Vernon’s Annotated Civil Statutes. The Court said: “The Legislature has provided a method for monetary recovery in workmen’s compensation cases which is tied to the plaintiff’s wage rate; and it has provided for the establishment of the plaintiff’s wage rate as part of the scheme. The burden under the statute is upon the plaintiff to establish his wage rate.” (462 S.W.2d 559 at 562). See also Griffin v. Superior Insurance Company, 161 Tex. 195, 338 S.W.2d 415 (Tex.1960).
Admittedly, plaintiff does not come under Subsection (1) of the statute. However, as is seen by the resume of the testimony set forth in the majority opinion, plaintiff failed to eliminate Subsection (2) of the statute. Although he was asked the direct question by his counsel as to whether other people in the same work as plaintiff worked as much as 210 days a year, he did not respond and he wholly failed to eliminate this subsection. Nor was there such testimony from any other source. It is seen that the testimony in this case is almost identical to that which was held to be “no evidence” in Texas Employers’ Insurance Association v. Ford, 153 Tex. 470, 271 S.W.2d 397 (Tex.1954).
In Shannon, supra, the plaintiff testified that, “ T don’t think anybody worked [for] a full year.’ ” The Supreme Court said: “This is not enough under the Ford case.” (462 S.W.2d 559 at 563). Here plaintiff did not even express such an opinion. See also: Garrard v. Texas Employers Insurance Association, 423 S.W.2d 93 (Tex.Civ.App.-Amarillo 1967, no writ); Texas Employers Insurance Association v. Smith, 469 S.W.2d 486 (Tex.Civ.App.-Texarkana 1971, writ ref’d n. r. e.).
It is urged that in any event, such failure to eliminate Subsection (2) is harmless error since plaintiff would have been entitled to the maximum compensation rate in any event. I am unable to agree with this conclusion. It is seen that in both Ford and Shannon, the Supreme Court ordered the case reversed and remanded because of plaintiff’s failure to eliminate Subsection (2) of said article. Shannon is exactly in point in that it involved a general injury and high earnings under Subsection (3). It is true that the record before us reveals little controversy over the wage rate issue. If there was no controversy, a stipulation should have been entered into by said parties. In the absence of such a stipulation, the burden of establishing his wage rate under the provisions of Article 8309, Section 1, was upon plaintiff. He failed to meet this burden here in that the evidence did not eliminate Subsection (2).
I would reverse and remand.